Case 1:20-cv-00658-LMB-IDD Document 67 Filed 11/17/20 Page 1 of 2 PagelD# 474

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division
BLUE FLAME MEDICAL LLC,
Plaintiff,
V.
CHAIN BRIDGE BANK, N.A., et al.,

Defendants. 1:20-cv-658 (LMB/IDD)

 

CHAIN BRIDGE BANK, N.A.,
Counterclaim Plaintiff,

v.

BLUE FLAME MEDICAL LLC,

Counterclaim Defendant.

 

CHAIN BRIDGE BANK, N.A.,
Third Party Plaintiff,
V.

JPMORGAN CHASE BANK, N.A.,

Nome el ee me ee! ee ee” te ee ee ee ee ee ne ee ee ee ee ee

Third Party Defendant.

ORDER

 

For the reasons stated during a telephone conference held on the record with attorneys for
all parties present, counterclaim-defendant’s Motion to Dismiss Counterclaims [Dkt. No. 46] is

GRANTED; and it is hereby
Case 1:20-cv-00658-LMB-IDD Document 67 Filed 11/17/20 Page 2 of 2 PagelD# 475

ORDERED that counterclaim-plaintiff Chain Bridge Bank N.A.’s Counterclaim [Dkt.
No. 38] be and is DISMISSED.

The Clerk is directed to forward copies of this Order to counsel of record.

Entered this (1 Gay of November, 2020.
Alexandria, Virginia

Leonie M. Brinkema oe
United States District Judge ot
